Argued January 2, 1934.
Defendant appeals from the refusal of its motion for judgment n. o. v. and new trial, after verdict for plaintiff, in an action of trespass arising from a collision between two trucks. All questions raised by appellant relate to matters of fact which were left to the jury under proper instructions and resolved in plaintiff's favor. As the record discloses ample testimony to support the finding of the jury, we are concluded thereby: Remppis v. Ettelt, 310 Pa. 479; Rossheim v. Bornot,310 Pa. 154; Adams v. Gardiner, 306 Pa. 576; Sheasley v. Haney,311 Pa. 144.
The judgment is affirmed.